Citation Nr: 1823211	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine spondylosis with degenerative disc disease on and after November 10, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to January 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceedings is included in the claims file.

In October 2015, the Board remanded the appeal to afford the Veteran a contemporaneous examination to assess the current severity of his lumbar spine disability.  In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased disability rating of 20 percent for the Veteran's lumbar spine disability effective November 10, 2015.

Subsequently, in a February 2016 decision, the Board denied a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015, and remanded the claim of entitlement to a disability rating in excess of 20 percent for lumbar spine spondylosis with degenerative disc disease on and after November 10, 2015.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated and remanded the Board's denial of a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015.

In March 2017, the Board remanded the appeal for development consistent with the Court's November 2016 decision.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal, so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected lumbar spine disability in April 2017.  The VA examiner noted that pain, weakness, fatigability, or incoordination significantly limit the functional ability of the Veteran's back over a period of time and that flare-ups had a functional impact of the Veteran's back.  However, he did not describe the limitations in terms of ranges of motion.  The VA examiner explained that the Veteran was not evaluated after repetitive use over time and it would be speculative to report an additional loss of range of motion.  He also found that he could not quantify the Veteran's limitation of functional ability during flare-ups without resorting to speculation because the examination was not conducted during a flare-up.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA examination is needed before the Veteran's claim can be adjudicated.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2010.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar spine disability since 2010.  

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2010.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. \
§§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




